Title: From George Washington to Robert Morris, 6 January 1783
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters Janry 6th 1783
                        
                        The Officer who is the bearer of this, has in charge a number of Marine Prisoners, who were lately captured
                            by a party of Troops on the Sound—There is amongst them one Hoit who has a Commission in the Refugee Corps, but who by his
                            conduct in several instances since he was taken, particularly in attempting to induce Soldiers to desert, does not appear
                            to be worthy of a Parole—Not knowing what was best to be done with these characters I have sent them to your Orders.
                        On this occasion I cannot forbear to mention the difficulties & irregularities which must frequently
                            arise for the want of a Commissy of Naval Prisoners, or some person to transact his business at the Post of Dobbs’
                            Ferry—since that has been the only avenue of Communication by Flag, a number of Marine Prisoners have been sent to it, by
                            the Executives of the several States from almost all parts of the Continent, and others have been sent out by the Enemy to
                            the same place, for whom there was no person authorized to give Rects & transmit the accounts to the proper
                            Department. I conceive it necessary also  you should be informed that there are several instances where either
                            Individuals or particular States or Districts have sent gratuities in Money to be distributed amongst a certain number of
                            the Prisoners; which it is much to be feared has & will be dissipated or misapplied unless
                            there is some person whose Province it shall be to superintend this & all the other concerns of our Marine
                            Prisoners. A Gentleman from Masstts with about 300 guineas in cash for some of the Prisoners of that State, has just gone
                            to Dobbs ferry to seek admission to the Enemy’s Lines—I have written to Mr Skinner in consequence of your request, to
                            deliver all the Papers &c. respecting Marine Prisoners to Mr Turner—With great esteem & regard I am Sir
                            &c.
                        
                            P.S. Your favor of the 19th Ulto enclosing the Contract has been duly recd.
                        
                    